Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 03/22/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 07/23/2020 371 of PCT/CN2019/072641 01/22/2019
This application is a CON of PCT/CN2019/072641 01/22/2019 FOREIGN APPLICATIONS CHINA 201810152193.0 02/14/2018 CHINA 201810713886.2 06/29/2018 are acknowledged.
Drawings
3.  	The drawings were received on 07/23/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 03/22/2021, 02/11/2021, 10/08/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 07/23/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3-7, 9-20 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20200314906 A1 Goyal et al. (Hereinafter “Goyal ").
 	As per claim 1, Goyal teaches a method for sending a resource reservation message, comprising: determining, by a communications apparatus, at least one beam to be used for sending a resource reservation message (para [0165], second device is sending one beam as a resource reservation message), at least one beam to be used for sending a resource reservation message, wherein the at least one beam comprises a first beam, wherein direction of the first beam is opposite to a direction of a second beam ( para [0312], [0316], fig. 15A,B, determining by the base station gNB to transmit a first beam which is LBT dir+180 beam), and wherein the direction of the second beam is a potential transmission direction in which the communications apparatus sends information (para [0006], also in fig. 3A and B, teaches the device is performing LBT operation before sending the resource reservation request to conduct transmission  and reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource and  para [0312], [0316], fig. 15A,B, transmitting one of the beam which LBT dir second beam is a potential transmission direction in which the communications apparatus sends information); after performing a listen before talk (LBT) operation , sending, by the communications apparatus, the resource reservation message by using the at least one beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message (para [[0165], fig. 8,, sending by gNB resource reservation message by using the at least one beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message), wherein the resource reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource (para [[0165], fig. 8, message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource). 
 	As per claim 3, Goyal teaches the method according to claim 1, wherein the at least one beam further comprises at least one of the following beams: a beam in a direction with an included angle greater than 0.degree. and less than 180.degree. from the direction of the second beam; or a beam in a direction with an included angle greater than 180.degree. and less than 360.degree. from the direction of the second beam ( ( para [0312], [0316], fig. 15A,B, beam in a direction with an included angle greater than 0.degree. and less than 180 or above 180 degree.. from the direction of the second beam). 
	As per claim 4, Goyal teaches the method according to claim 3, teaches wherein the sending, by the communications apparatus, the resource reservation message by using the at least one beam comprises: sending, by the communications apparatus, the resource reservation message by using each of the at least one beam at the same time; or sending, by the communications apparatus, the resource reservation message by using each of the at least one beam at different time ( para [0361],fig. 23, 18 sending by sending, by the communications apparatus, the resource reservation message by using each of the at least one beam at different time). 
 	As per claim 5, Goyal teaches the method according to claim 1, wherein the communications apparatus is a sending device, wherein the resource reservation message is the resource reservation request message, and the method further comprises: sending, by the communications apparatus, data by using the second beam after sending the resource reservation request message (para [0361], sending, by the communications apparatus, data by using the second beam after sending the resource reservation request message ). 
 	As per claim 6, Goyal teaches the method according to claim 1, wherein the communications apparatus is a receiving device, wherein the resource reservation message is the resource reservation response message, and before the determining, by a communications apparatus, the at least one beam, the method further comprises: receiving, by the communications apparatus, the resource reservation request message from a sending device (para [0245]], receiving by the communication apparatus the resource reservation request message from a sending device). 
	As per claim 7, Goyal a communications apparatus, comprising: a processor, , wherein  configured to determine at least one beam to be used for sending a resource reservation message, wherein the at least one beam comprises a first beam (para [0165], second device is sending one beam as a resource reservation message), a direction of the first beam is opposite to a direction of a second beam ( para [0312], [0316], fig. 15A,B, determining by the base station gNB to transmit a first beam which is LBT dir+180 beam), and wherein the direction of the second beam is a potential transmission direction in which the communications apparatus sends information (( para [0312], [0316], fig. 15A,B, transmitting one of the beam which LBT dir second beam is a potential transmission direction in which the communications apparatus sends information); ); and a transceiver, configured to send after performing a listen before talk (LBT) operation the resource reservation message by using the at least one beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message ((para [0006], also in fig. 3A and B, teaches the device is performing LBT operation before sending the resource reservation request to conduct transmission  and reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource and  para [[0165], fig. 8,, sending by gNB resource reservation message by using the at least one beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message) ), wherein the resource reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource (para [[0165], fig. 8, message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource). 
	As per claim 9, Goyal teaches the communications apparatus according to claim 7, wherein the at least one beam further comprises at least one of the following beams: a beam in a direction with an included angle greater than 0.degree. and less than 180.degree. from the direction of the second beam; or a beam in a direction with an included angle greater than 180.degree. and less than 360.degree. from the direction of the second beam ( para [0312], [0316], fig. 15A,B, beam in a direction with an included angle greater than 0.degree. and less than 180 or above 180 degree.degree. from the direction of the second beam).
	As per claim 10, Goyal teaches the communications apparatus according to claim 9, wherein the transceiver is specifically configured to: send the resource reservation message by using each of the at least one beam at the same time; or send the resource reservation message by using each of the at least one beam at different time ( para [0312], [0316], fig. 15A,B, beam in a direction with an included angle greater than 0.degree. and less than 180 or above 180 degree.degree. from the direction of the second beam).
	As per claim 11, Goyal teaches the communications apparatus according to claim 7, wherein the communications apparatus is a sending device, wherein the resource reservation message is the resource reservation request message, and wherein the transceiver is further configured to: send data by using the second beam after sending the resource reservation request message ( para [para [0165],], sending by sending, by the communications apparatus, the resource reservation message by using each of the at least one beam at different time). 
 	As per claim 12, Goyal teaches the communications apparatus according to claim 7, wherein the communications apparatus is a receiving device, wherein the resource reservation message is the resource reservation response message, and wherein the transceiver is further configured to: receive the resource reservation request message from a sending device before the processor determines the at least one beam ((para [0165],], sending by gNB resource reservation message by using the at least one beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message). 
	As per claim 13, Goyal teaches a computer readable storage medium, wherein the medium stores an instruction, and when the instruction runs on a computer, the computer is enabled to perform operations, the operations comprising.  wherein determining, by a communications apparatus, at least one beam to be used for sending a resource reservation message (para [0165], second device is sending one beam as a resource reservation message). the at least one beam comprises a first beam, wherein a direction of the first beam is opposite to a direction of a second beam ( para [0312], [0316], fig. 15A,B, determining by the base station gNB to transmit a first beam which is LBT dir+180 beam),, and wherein the direction of the second beam is a potential transmission direction in which the communications apparatus sends information ( para [0312], [0316], fig. 15A,B, transmitting one of the beam which LBT dir second beam is a potential transmission direction in which the communications apparatus sends information); and after performing a listen before talk (LBT) operation sending the resource reservation message be using the at least one beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message ( para [0006], also in fig. 3A and B, teaches the device is performing LBT operation before sending the resource reservation request to conduct transmission  and reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource para [[0165], fig. 8,, sending by gNB resource reservation message by using the at least one beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message), wherein the resource reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource (para [[0165], fig. 8, message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource).
 	 As per claim 14, Goyal teaches the communications apparatus according to claim 8, wherein the at least one beam further comprises at least one of the following beams: a beam in a direction with an included angle greater than 0.degree. and less than 180.degree. from the direction of the second beam; or a beam in a direction with an included angle greater than 180.degree. and less than 360.degree. from the direction of the second beam ( ( para [0312], [0316], fig. 15A,B, beam in a direction with an included angle greater than 0.degree. and less than 180 or above 180 degree.degree. from the direction of the second beam).
	As per claim 15 Goyal teaches. the communications apparatus according to claim 14, wherein the transceiver is specifically configured to: send the resource reservation message by using each of the at least one beam at the same time; or send the resource reservation message by using each of the at least one beam at different time ( para [0361],fig. 23, 18 sending by sending, by the communications apparatus, the resource reservation message by using each of the at least one beam at different time).
 	As per claim 16, Goyal teaches the communications apparatus according to claim 8, wherein the communications apparatus is a sending device, wherein the resource reservation message is the resource reservation request message, and wherein the transceiver is further configured to: send data by using the second beam after sending the resource reservation request message ( para  [[[0361]], by the communications apparatus, the resource reservation message by using the second beam).  	
 	As per claim 17, Goyal teaches the communications apparatus according to claim 9, wherein the communications apparatus is a sending device, wherein the resource reservation message is the resource reservation request message, and wherein the transceiver is further configured to: send data by using the second beam after sending the resource reservation request message (( para  [[[0361]], by the communications apparatus, the resource reservation message by using the second beam).  	
 	As per claim 18, Goyal teaches the communications apparatus according to claim 10, wherein the communications apparatus is a sending device, wherein the resource reservation message is the resource reservation request message, and wherein the transceiver is further configured to: send data by using the second beam after sending the resource reservation request message (para [[0361]], sending, by the communications apparatus, data by using the second beam after sending the resource reservation request message). 
	As per claim 19, Goyal teaches the communications apparatus according to claim 14, Goyal teaches  wherein the communications apparatus is a sending device, wherein the resource reservation message is the resource reservation request message, and wherein the transceiver is further configured to: send data by using the second beam after sending the resource reservation request message (para [[0361]], sending a first beam with clear to send signal for reservation and based on the response the second beam after sending the resource reservation request message).
	 As per claim 20, Goyal teaches the communications apparatus according to claim 8, Goyal teaches   wherein the communications apparatus is a receiving device, wherein the resource reservation message is the resource reservation response message, and wherein the transceiver is further configured to: receive the resource reservation request message from a sending device before the processor determines the at least one beam ( (para [0165],],], sending a first beam with clear to send signal for reservation and based on the response t receive the resource reservation request message from a sending device before the processor determines the at least one beam). 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 2,8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal further view of US PG Pub US 20170325057 A1 to ZHANG et al (hereinafter ZHANG).
	As per claim 2, Goyal, teaches the method according to claim 1, ZHANG teaches wherein the method further comprises: further sending, by the communications apparatus, the resource reservation message by using the second beam ( para  [[0136], by the communications apparatus, the resource reservation message by using the second beam). US 20170325057 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Goyal by further sending, by the communications apparatus, the resource reservation message by using the second beam as suggested by ZHANG, this modification would benefit   Goyal for save energy and reduce interference generated by an unnecessary signal.
	As per claim 8, the communications apparatus according to claim 7, wherein the transceiver is further configured to: send the resource reservation message by using the second beam ( para  [[0136], by the communications apparatus, the resource reservation message by using the second beam). 
 	Examiner supplies the same rationale as supplied in claim 2.
Response to Arguments
 	On page 7 of applicant's argument regarding claim 6, applicant argues that, application claiming priority to Chinese patent application 201810152193.0 (Feb 14, 2018) and Chinese patent application 201810713886.2 (June 29, 2018). Thus, the earliest effective filing date of the present application is Feb 14, 2018". Applied reference Goyal filing date on Oct 18, 2018 and provisional priority oct 19, 2017. The provisional documents has the same teachings as mentioned in published documents, as fig. 4A,B fig.8 and fig. 15A and B, para [0131] [0164], para [0194-0196] of the provisional references teaches the same teachings as mentioned in the published documents.
 	On page 9 of applicant's argument regarding claim 6, applicant argues that, "after performing a listen before talk (LBT) operation, sending, by the communications apparatus, the resource reservation message by using the at least one beam, wherein the resource reservation message comprises a resource reservation request message or a resource reservation response message, wherein the resource reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource. Applicant respectfully submits that at least the highlighted portions of amended claim 1 are not disclosed or suggested by the cited references. Claim 1 has been amended as supported, at least, by Paragraphs [0070], [0165] and Figure 2B." Goyal in para [0006], also in fig. 3A and B, teaches the device is performing LBT operation before sending the resource reservation request to conduct transmission  and reservation request message is used to request to reserve a transmission resource, and wherein the resource reservation response message is used to determine to reserve a transmission resource
	On page 10 of applicant's argument regarding claim 6, applicant argues that, "For example, claim 6 recites, in part, that “the communications apparatus is a receiving device, wherein the resource reservation message is the resource reservation response message.” The Office action asserts that these recitations are described in Goyal at Paragraph [0165]. (See, e.g., Office action p. 5.) However, as noted above, this cited paragraph 1s not present in Goyal Prov. Moreover, even considering Goyal, the cited paragraph does not appear to disclose or suggest the transmission of a resource reservation response message from a receiving device. For at least this reason, claim 6 is separately patentable. As claims 12 and 20 contain recitations similar to claim 6, claims 12 and 20 are separately patentable for at least similar reasons.(para [0245]], receiving by the communication apparatus the resource reservation request message from a sending device, wherein the two devices are mentioned in the fig.4A&B, one is sending and other is receiving device, request is being sent to access resource allocation from the sending device and being received, by the communications apparatus, the resource reservation request message from a sending device.
 					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US US 20140118182 A1; US Patent Publication US 20160174262 A1,   US Patent Publication US 20160174262 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467